Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are acceptable for the purpose of the examination.
Specification
There is an objection in paragraph [0035] in the specification section where the applicant refers “eMMB”. It should be “eMBB” instead.
Claim rejections – 35 USC 112 
Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 depends from claim 1, however, claim 1 pertains to method claim and claim 14 pertains to an encoding method, comprising; encoding according to a check matrix of the LDPC; wherein the check matrix of the LDPC is determined by the method for determining a check matrix provided in claim 1. Whether independent or dependent, the claim is unclear to the examiner. Correction is required.
Claim 15 depends on claim 1, however, claim 1 pertains to method claim and claim 15
pertains to an encoding device according to a check matrix of the LDPC….Whether
independent or dependent, the claim is unclear to the examiner. Correction is required.
Claims 16 and 17 depend on claim 1, however claim 1 pertains to method claim and

executable instructions for enabling a computer to perform the method provided in 
claim 1. Whether independent or dependent, the claim is unclear to the examiner. 
Correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute
 for “means” that is a generic placeholder (also called a nonce term or a non-structural
 term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional
 language, typically, but not always linked by the transition word “for” (e.g., “means for”)
 or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient
structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  first unit configured to determine a base graph of an LDPC matrix; 5a second unit configured to determine a check matrix of the LDPC according to the base graph of the LDPC matrix in claim 7, wherein the second unit is configured to: determine circulation coefficients of sub-circular matrices according to the base graph of the LDPC matrix in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. 
 Claims 1-17 recite a mathematical concept numerically. This judicial exception is not integrated into a practical application because of the reasons below.
An analysis of the independent claims follow:
In analyzing independent claim 1, this claim recites, a method for determining a check matrix, comprising: determining a base graph of a low-density parity check code (LDPC) matrix (calculation); determining a check matrix of the LDPC according to the base graph of the LDPC matrix. (calculation).
STEP 1: Claim 1 is a method.  
STEP (2A) Prong 1: Does the claim recite an abstract idea, Law of Nature, or Natural phenomenon? Yes
Claim 1 is directed to an abstract idea (mathematical concept; that is “determining a graph and performing mathematical calculation”. 
STEP (2A) Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? No
STEP (2B) Prong 1: Does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim? No
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites no additional 
Dependent claims 2-6 recite additional mathematical concepts recited similar mathematical concepts as in claim 1 with no additional elements and there is nothing to amount significantly more than the judicial exception.

In analyzing independent claim 7, this claim recites a device for determining a check matrix (calculation), comprising: a first unit configured to determine a base graph of an LDPC matrix (calculation); a second unit configured to determine a check matrix of the LDPC according to the base graph of the LDPC matrix (calculation)
STEP 1: Claim 7 is a device
STEP (2A) Prong 1: Does the claim recite an abstract idea, Law of Nature, or Natural phenomenon? Yes
Claim 7 is directed to an abstract idea (mathematical concept; that is “determining a check matrix with a memory” and performing mathematical calculation”; “determining a base graph of an LDPC matrix” and performing mathematical calculation.
Step (2A) Prong 2: Does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim? No
STEP (2B): Does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim? No

Dependent claims 8-12 recite additional mathematical concepts recited verbally and which describe the device and recite no additional elements and there is nothing to amount to significantly more than the judicial exception within the dependent claims.

In analyzing independent claim 13, a device for determining a check matrix (calculation), comprising: a memory configured to store program instructions; a processor configured to read the program instructions stored in the memory to: determine 5a base graph of an LDPC matrix (calculation); determine a check matrix of the LDPC according to the base graph of the LDPC matrix (calculation).
STEP 1: Claim 13 is a device
STEP (2A) Prong 1: Does the claim recite an abstract idea, Law of Nature, or Natural phenomenon? Yes
Claim 13 is directed to an abstract idea (mathematical concept; that is “determining a check matrix”)
Step (2A) Prong 2: Does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim? No
No
The inventive concept appears to be an improvement to the abstract idea itself (determining a check matrix). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the preamble here (memory storage, processor) does not positively add limitations to the claimed system, or further modify limitations recited in the body of the claim, and thus does not limit the claim.
Dependent claims 14-15 recite additional mathematical concepts with similar mathematical concepts as in claim 1 verbally which describe the encoding process and no additional elements and there is nothing to amount to significantly more than the judicial exception.
Dependent claims 16-17 recite additional mathematical concepts with similar mathematical concepts as in claim 1 along with other elements “computer storage medium” defined in the specification (Paragraph[00100-00101] described in a general way as generic computer storage) and is not described as being anything other than a standard computer storage which would not amount to ‘significantly more’ since the term “computer storage” is recognized as representing known classes of structures that can perform the functions set forth in the claim (MPEP 2106.05(d)).
  The other elements “memory” is defined in the specification (Paragraph [0095-0096] described in a general way as generic memory) and is not described as being anything other than a standard memory which would not amount to ‘significantly more’ 
Even when viewed in combination, the additional elements in these claims do no more than automate the mathematical calculations of the encoding process using the memory and computer storage as a tool. There is no change to the LDPC matrix creation and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve check matrix generation functionality or other technology. These limitations therefore do not amount to significantly more, even when considered in combination, these additional elements represent mere instructions which cause the processor to perform mathematical calculations which cannot provide an inventive concept (Step 2B). Thus claims 1-17 are not eligible.
.Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(s) 1, 3, 7, 9,13,14,15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (CN108809328A, hereafter referred to as Chen et al).

As per claim 1, Chen et al teaches a method for determining a check matrix, comprising: determining a base graph of a low-density parity check code (LDPC) matrix; determining a check matrix of the LDPC according to the base graph of the LDPC matrix. [Chen et al, in paragraph 8 of the description section, page 7, discloses a base graph of the LDPC as a matrix of rows and columns].
As per claim 3, Chen et al teaches wherein the determining a base graph of an LDPC matrix includes: determining a base graph of an LDPC matrix according to a preset quantity of rows and 15columns. Chen et al, in paragraph 8 of the description section, page 7, discloses a base graph of the LDPC as a matrix of rows and columns].
As per claim 7, Chen et al teaches A device for determining a check matrix, comprising: a first unit configured to determine a base graph of an LDPC matrix; a second unit configured to determine a check matrix of the LDPC according to the base graph of the LDPC matrix; [Chen et al, in page 10, paragraph 13, in fig 1, discloses a base graph as an exemplary LDPC code having a Quasi-Cyclic structure].
As per claim 9, Chen et al teaches wherein the determining a base graph of an LDPC matrix includes: determining a base graph of an LDPC matrix according to a preset quantity of rows and 15columns. [Chen et al, in paragraph 8 of the description section, page 7, discloses a base graph of the LDPC as a matrix of rows and columns].
As per claim 13, Chen et al teaches a device for determining a check matrix, comprising: a memory configured to store program instructions; a processor configured to read the program instructions stored in the memory to: determine a base graph of an LDPC matrix; determine a check matrix of the LDPC according to the base graph of the LDPC matrix.
As per claim 14, Chen et al teaches An encoding method, comprising: encoding according to a check matrix of the LDPC; wherein the check matrix of the LDPC is determined by the method for determining a check matrix provided in claim 1[Chen et al, page 19, paragraph 5, discloses an encoder method that a sequence using ah LDPC matrix]. 
As per claim 15, Chen et al teaches an encoding device, comprising; an encoding unit configured to encoding according to a check matrix of the LDPC; wherein, the check matrix of the LDPC is determined by the method for determining a check matrix provided in claim 1. [Chen et al, page 19, paragraph 5, discloses an encoder method that a sequence using ah LDPC matrix].
As per claim 16, Chen et al teaches a computer storage medium, wherein the computer storage medium stores computer executable instructions for enabling a computer to perform the method provided in claim 1. [Chen et al. page 7, claim #44, discloses a computer-readable storage with executable instructions].
As per claim 17, Chen et al teaches a computer storage medium, wherein the computer storage medium stores computer executable instructions for enabling a computer to perform the method provided in claim 14. [Chen et al. page 7, claim #44, discloses a computer-readable storage with executable instructions].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN108809328A, to Chen et al, (hereinafter, “Chen et al”) in view of USPN 20180102791 A1 to Zhang et al (hereinafter, “Zhang et al”).

As per claim 2, Chen et al substantially teaches the method according to claim 1, wherein the determining a check matrix of the LDPC according to the base graph of the Chen et al in the abstract section, discloses that LDPC is expressed as a matrix with m rows and n columns].
However Chen et al fails to explicitly teach determining circulation coefficients of a sub-circular matrices according to the base graph of the LDPC matrix.
But Zhang et al, in an analogous art, teaches determining circulation coefficients of a sub-circular matrices according to the base graph of the LDPC matrix. [Zhang et al, in paragraph [0043] discloses a circular permutation matrix used to construct a base matrix for LDPC with respect to the Tanner or base graph. Zhang further teaches conducting a dispersion operation on a protoMatrix by using the circulation coefficients of the sub-circular matrices to obtain a check matrix of the LDPC. [Zhang et al, in paragraph [0061] discloses a parity check matrix being constructed by the CPM (circular permutation matrix)-dispersion which inherently includes using coefficients or multiplier to obtain the matrix]. This is done to expand the matrix size while decreasing the matrix column weight which would facilitate the construction of LDPC designed for 5G which required the adoption of a quasi-circular LDPC].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen et al, to include the CPM (circular permutation matrix of Zhang et al with the motivation to generate an expanded matrix with quasi-circular LDPC scheme to create an LDPC function suitable for 5G.
As per claim 8, Chen et al, substantially teaches A device for determining a check matrix, comprising: a first unit configured to determine a Chen et al, in page 10, paragraph 13, Fig 1, discloses a base graph as an exemplary LDPC code having a Quasi-Cyclic structure].
However Chen et al fails to explicitly teach, wherein the second unit is configured to: determine circulation coefficients of sub-circular matrices according to the base graph of the LDPC matrix; conduct a dispersion operation on the protoMatrix by using the circulation coefficients of the sub-circular matrices to obtain a check matrix of the LDPC.
But Zhang et al teaches, wherein the second unit is configured to: determine circulation coefficients of sub-circular matrices according to the base graph of the LDPC matrix; conduct a dispersion operation on the protoMatrix by using the circulation coefficients of the sub-circular matrices to obtain a check matrix of the LDPC;  [Zhang et al, in paragraph 0043, Fig 2, block 210, discloses a circulant permutation matrix responsible for the forming a QC-LDPC by dispersing or expanding each entry in the base matrix].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen et al, to include the CPM (circular permutation matrix of Zhang et al with the motivation to generate an expanded matrix with quasi-circular LDPC scheme to create an LDPC function suitable for 5G.

Claims 4, 5, 6, 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN108809328A to Chen et al, (hereinafter, “Chen et al”) in view of CA3041251C
 to Shin et al, (hereinafter, “Shin et al”).
As per claim 4, Chen et al substantially teaches wherein the determining a base graph of an LDPC matrix includes: determining a base graph of an LDPC matrix according to a preset quantity of rows and 15columns. Chen et al, in paragraph 8 of the description section, page 7, discloses a base graph of the LDPC as a matrix of rows and columns].
However Chen et al fails to explicitly teach wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates have different structures.
But Shin et al teaches wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates have different structures.[Shin et al, in paragraph[122] discloses LDPC supporting various code rates] in support of 5G wireless LAN system].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen et al, to include Shin et al’s various code rates with the motivation of rendering LDPC adaptable to various rates in 5G wireless LAN system.
As per claim 5, Chen et al substantially teaches wherein the determining a base graph of an LDPC matrix includes: determining a base graph of an LDPC matrix according to a preset quantity of rows and 15columns.[Chen et al, in paragraph 8 of the description section, page 7, discloses a base graph of the LDPC as a matrix of rows and columns]
 However, Chen et al fails to teach wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates have different structures; generating a base graph of a non-row orthogonal structure with a preset row weight according to a first code rate; generating a base graph of a quasi-row orthogonal structure by enabling the base graph of the non-row orthogonal structure to extend according to a second code rate; generating a base graph of a row orthogonal structure by enabling the base graph of the quasi-row orthogonal structure to extend according to a third code rate;  generating a base graph of a row orthogonal structure by enabling the base graph of the quasi-row orthogonal structure to extend according to a third code rate; constituting a base graph of an LDPC matrix satisfying preset requirements of row number and column number by the base graph of the non-row orthogonal structure, the base graph of the quasi-row orthogonal structure and the base graph of the row orthogonal structure; wherein, the first code rate is larger than the second code rate, and the second code rate is larger than the third code rate.  
But Shin et al teaches wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates have different structures.[Shin et al, in paragraph[122] discloses LDPC supporting various code rates] in support of 5G wireless LAN system].

Shin et al teaches generating a base graph of a non-row orthogonal structure with a preset row weight according to a first code rate. [Shin et al, paragraph [168] discloses that non-row-orthogonal structure for an LDPC structure other than row-orthogonal structure]. This allows a limited amount of LDPC code to be transmitted.
Shin et al teaches generating a base graph of a quasi-row orthogonal structure by enabling the base graph of the non-row orthogonal structure to extend according to a second code rate. {Shin et al, paragraph [146] discloses quasi-row orthogonal structure in punctured region]. This allows rate adjustment.
Shin et al teaches generating a base graph of a row orthogonal structure by enabling the base graph of the quasi-row orthogonal structure to extend according to a third code rate;[Shin et al, paragraph [8], disclosed row-orthogonal structure as being capable of supporting multiple LDPC codes] This provides ability for multiple LDPC codes transmission.
Shin et al also teaches constituting a base graph of an LDPC matrix satisfying preset requirements of row number and column number by the base graph of the non-row orthogonal structure, the base graph of the quasi-row orthogonal structure and the base graph of the row orthogonal structure; [Shin et al, paragraph [10], discloses a method of encoding LDPC with different structures such as quasi-orthogonal, non-row orthogonal and row orthogonal].
Furthermore, Shin et al teaches, the first code rate is larger than the second code rate, and the second code rate is larger than the third code rate. Shin et al, paragraph [169-171], discloses variable code rates].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al’s reference to variable code rates to include Shin et al’s plurality of structures such a non-row orthogonal to limit the number of LDPC transmitted, Quasi-orthogonal to allow rate adjustment through region puncturing, row-orthogonal to support multiple LDPC codes transmission with the motivation to allow high throughput and low latency in a 5G system.

As per claim 6, Chen et al substantially teaches wherein the determining a base graph of an LDPC matrix includes: determining a base graph of an LDPC matrix according to a preset quantity of rows and 15columns.[Chen et al, in paragraph 8 of the description section, page 7, discloses a base graph of the LDPC as a matrix of rows and columns]
However Chen et al fails to teach wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates have different structures; generating a base graph of a non-row orthogonal structure with a preset row weight according to a first code rate; generating a base graph of a quasi-row orthogonal structure by enabling the base graph of the non-row orthogonal structure to extend according to a second  generating a base graph of a row orthogonal structure by enabling the base graph of the quasi-row orthogonal structure to extend according to a third code rate; constituting a base graph of an LDPC matrix satisfying preset requirements of row number and column number by the base graph of the non-row orthogonal structure, the base graph of the quasi-row orthogonal structure and the base graph of the row orthogonal structure; wherein, the first code rate is larger than the second code rate, and the second code rate is larger than the third code rate; wherein in the base graph, a row weight of all rows in the base graph corresponding to the bidiagonal matrix is greater than or equal to a preset value.
But Shin et al teaches wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates have different structures.[Shin et al, in paragraph[122] discloses LDPC supporting various code rates] in support of 5G wireless LAN system].

Shin et al teaches generating a base graph of a non-row orthogonal structure with a preset row weight according to a first code rate. [Shin et al, paragraph [168] discloses that non-row-orthogonal structure for an LDPC structure other than row-orthogonal structure]. This allows a limited amount of LDPC code to be transmitted.
Shin et al teaches generating a base graph of a quasi-row orthogonal structure by enabling the base graph of the non-row orthogonal structure to extend according to a second code rate. {Shin et al, paragraph [146] discloses quasi-row orthogonal structure in punctured region]. This allows rate adjustment.
Shin et al teaches generating a base graph of a row orthogonal structure by enabling the base graph of the quasi-row orthogonal structure to extend according to a third code rate;[Shin et al, paragraph [8], disclosed row-orthogonal structure as being capable of supporting multiple LDPC codes] This provides ability for multiple LDPC codes transmission.
Shin et al also teaches constituting a base graph of an LDPC matrix satisfying preset requirements of row number and column number by the base graph of the non-row orthogonal structure, the base graph of the quasi-row orthogonal structure and the base graph of the row orthogonal structure; [Shin et al, paragraph [10], discloses a method of encoding LDPC with different structures such as quasi-orthogonal, non-row orthogonal and row orthogonal].
Shin et al teaches, the first code rate is larger than the second code rate, and the second code rate is larger than the third code rate. Shin et al, paragraph [169-171], discloses variable code rates].
 
Furthermore, Shin et al teaches wherein in the base graph, a row weight of all rows in the base graph corresponding to the bidiagonal matrix is greater than or
Shin et al, paragraph [121], discloses the LDPC code structure, a parity matrix as having a dual-diagonal or bidiagonal structure].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al’s reference to variable code rates to include Shin et al’s plurality of structures such a non-row orthogonal to limit the number of LDPC transmitted, Quasi-orthogonal to allow rate adjustment through region puncturing, row-orthogonal to support multiple LDPC codes transmission, row weight of all rows in the base graph corresponding to the bidiagonal matrix with the motivation to allow high throughput and low latency in a 5G system while reducing complexity in the computation process.

As per claim 10, Chen et al teaches wherein the determining a base graph of an LDPC matrix includes: determining a base graph of an LDPC matrix according to a preset quantity of rows and 15columns. [Chen et al, in paragraph 8 of the description section, page 7, discloses a base graph of the LDPC as a matrix of rows and columns].
However, Chen el al fails to teach, wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates have different structures.
But Shin et al teaches wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates Shin et al, in paragraph[122] discloses LDPC supporting various code rates].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify all Chen et al’s reference of base graph for LDPC matrix to include Shin et al teaching of base graphs with various rates with the motivation to support variable code rate in a 5G system.

As per claim 11, Chen et al teaches wherein the determining a base graph of an LDPC matrix includes: determining a base graph of an LDPC matrix according to a preset quantity of rows and 15columns. [Chen et al, in paragraph 8 of the description section, page 7, discloses a base graph of the LDPC as a matrix of rows and columns].
However Chen et al fails to teach wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates have different structures; wherein the determining a base graph of an LDPC matrix 20according to the preset quantity of rows and columns; generating a base graph of a non-row orthogonal structure with a preset row weight according to a first code rate; generating a base graph of a quasi-row orthogonal structure by enabling the base graph of the non-row orthogonal structure to extend according to a second code rate; generating a base graph of a row orthogonal structure by enabling the base graph of the quasi-row orthogonal structure to extend according to a third code rate;  generating a base graph of a row 
 But Shin et al teaches wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates have different structures.[ .[Shin et al, in paragraph[122] discloses LDPC supporting various code rates].
Shin et al teaches generating a base graph of a non-row orthogonal structure with a preset row weight according to a first code rate. [Shin et al, paragraph [168] discloses that non-row-orthogonal structure for an LDPC structure other than row-orthogonal structure]. This allows a limited amount of LDPC code to be transmitted.
Shin et al teaches generating a base graph of a quasi-row orthogonal structure by enabling the base graph of the non-row orthogonal structure to extend according to a second code rate. {Shin et al, paragraph [146] discloses quasi-row orthogonal structure in punctured region]. This allows rate adjustment.
Shin et al teaches generating a base graph of a row orthogonal structure by enabling the base graph of the quasi-row orthogonal structure to extend according to a third code rate;[Shin et al, paragraph [8], disclosed row-orthogonal structure as being capable of supporting multiple LDPC codes] This provides ability for multiple LDPC codes transmission.
Shin et al teaches constituting a base graph of an LDPC matrix satisfying preset requirements of row number and column number by the base graph of the non-row orthogonal structure, the base graph of the quasi-row orthogonal structure and the base graph of the row orthogonal structure; [Shin et al, paragraph [10], discloses a method of encoding LDPC with different structures such as quasi-orthogonal, non-row orthogonal and row orthogonal].
Shin et al teaches, the first code rate is larger than the second code rate, and the second code rate is larger than the third code rate. Shin et al, paragraph [169-171], discloses variable code rates].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al’s reference of base graph of the LDPC as a matrix of rows and columns to include Shin et al’s reference of multiple and different codes, of non-row, row and quasi-row structures with the motivation to allow various code rates consideration, the plurality of structures such a non-row orthogonal to limit the number of LDPC transmitted, Quasi-orthogonal to allow rate adjustment through region puncturing, row-orthogonal to support multiple LDPC codes transmission.
As per claim 12, Chen et al teaches wherein the determining a base graph of an LDPC matrix includes: determining a base graph of an LDPC matrix according to a preset quantity of rows and 15columns. [Chen et al, in paragraph 8 of the description section, page 7, discloses a base graph of the LDPC as a matrix of rows and columns].
However Chen et al fails to teach wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates have different structures; wherein the determining a base graph of an LDPC matrix 20according to the preset quantity of rows and columns; generating a base graph of a non-row orthogonal structure with a preset row weight according to a first code rate; generating a base graph of a quasi-row orthogonal structure by enabling the base graph of the non-row orthogonal structure to extend according to a second code rate; generating a base graph of a row orthogonal structure by enabling the base graph of the quasi-row orthogonal structure to extend according to a third code rate;  generating a base graph of a row orthogonal structure by enabling the base graph of the quasi-row orthogonal structure to extend according to a third code rate; constituting a base graph of an LDPC matrix satisfying preset requirements of row number and column number by the base graph of the non-row orthogonal structure, the base graph of the quasi-row orthogonal structure and the base graph of the row orthogonal structure; wherein, the first code rate is larger than the second code rate, and the second code rate is larger than the third code rate; wherein in the base graph, a row weight of all rows in the base graph corresponding to the bidiagonal matrix is greater than or equal to a preset value.
But Shin et al teaches wherein the base graph of the LDPC matrix includes base graphs with multiple code rates, and base graphs with different code rates Shin et al, in paragraph[122] discloses LDPC supporting various code rates].
Shin et al teaches generating a base graph of a non-row orthogonal structure with a preset row weight according to a first code rate. [Shin et al, paragraph [168] discloses that non-row-orthogonal structure for an LDPC structure other than row-orthogonal structure]. This allows a limited amount of LDPC code to be transmitted.
Shin et al teaches generating a base graph of a quasi-row orthogonal structure by enabling the base graph of the non-row orthogonal structure to extend according to a second code rate. {Shin et al, paragraph [146] discloses quasi-row orthogonal structure in punctured region]. This allows rate adjustment.
Shin et al teaches generating a base graph of a row orthogonal structure by enabling the base graph of the quasi-row orthogonal structure to extend according to a third code rate;[Shin et al, paragraph [8], disclosed row-orthogonal structure as being capable of supporting multiple LDPC codes] This provides ability for multiple LDPC codes transmission.
Shin et al teaches constituting a base graph of an LDPC matrix satisfying preset requirements of row number and column number by the base graph of the non-row orthogonal structure, the base graph of the quasi-row orthogonal structure and the base graph of the row orthogonal structure; [Shin et al, paragraph [10], discloses a method of encoding LDPC with different structures such as quasi-orthogonal, non-row orthogonal and row orthogonal].
Shin et al teaches, the first code rate is larger than the second code rate, and the second code rate is larger than the third code rate. Shin et al, paragraph [169-171], discloses variable code rates].
 But Shin et al teaches wherein in the base graph, a row weight of all rows in the base graph corresponding to the bidiagonal matrix is greater than or equal to a preset value.[Shin et al, paragraph [121], discloses the LDPC code structure, a parity matrix as having a dual-diagonal or bidiagonal structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al’s reference to LDPC as a matrix of rows and columns Shin et al’s plurality of structures such a non-row orthogonal to limit the number of LDPC transmitted, Quasi-orthogonal to allow rate adjustment through region puncturing, row-orthogonal to support multiple LDPC codes transmission, row weight of all rows in the base graph corresponding to the bidiagonal matrix with the motivation to allow high throughput and low latency in a 5G system while reducing complexity in the computation process.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
USPGPUB No 20170359148-A1- Richardson et al’s reference contains information pertaining to LDPC code as a parity check matrix. There is also mention of dual diagonal or bidiagonal matrix; variable rates, base graph structure.

USPN-0865598B1-- Gunnam et al’s reference contains information pertaining to LDPC code as a parity check matrix. There is also mention of dual diagonal or bidiagonal matrix.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN-RICHARD THELEMAQUE whose telephone number is (571)272-9819. The examiner can normally be reached on Mon thru Fri 8 to
5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached at 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/JEAN-RICHARD THELEMAQUE/Examiner, Art Unit 2112                                                                                                                                                                                                        

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112